Citation Nr: 1502345	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of service connection for a right knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear before a member of the Board for a personal hearing in January 2014, but he cancelled it.  No request has been received to reschedule it.

The Veteran's December 2014 Written Brief Presentation raises the issue of entitlement to service connection for a left knee disability.  An undated letter from the Veteran's VA physician, Dr. J.H.K., received in April 2011, contains a positive nexus opinion relating the Veteran's service-connected right ankle disability to current left knee diagnoses.  The December 2014 brief also raises the issue of whether there was clear and unmistakable error (CUE) in the June 2003 rating decision that denied service connection for a low back disability and for headaches.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  In a June 2003 rating decision, the Veteran's claim for a right knee disability was denied.  He did not appeal that decision.

2.  The evidence associated with the claims file since June 2003 relates to unestablished facts necessary to substantiate the claim, and places the evidence for and against service connection for a right knee disability in equipoise.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying the claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the June 2003 rating decision, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for tendonitis and torn meniscus of the right knee are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2013); 
38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).  

When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  38 C.F.R. § 3.102 (2014).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In general, decisions that are not timely appealed are final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.1100 , 20.1103 (2014).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The claim for service connection for a right knee condition was denied in June 2003, because the evidence did not show a relationship to service.  He did not appeal that decision, and is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

Evidence received since then contains two positive nexus opinions drafted by the Veteran's treating VA physician.  This evidence was previously unestablished and is necessary to decide the claim.  The Board is reopening the claim.  38 C.F.R. § 3.156(a) (2014).

In regard to the merits of the Veteran's service connection claim, the September 2009 VA examiner opined against a relationship to service-connected right ankle disability.  She noted a May 2008 MRI showed mixed degeneration of the posterior medial meniscus without patellar abnormality, and a normal gait in July 2008 and June 2009, and that his STRs did not contain any right knee complaints.

Conversely, a January 2011 opinion of the Veteran's VA treating physician, notes the Veteran had an abnormal gait because he shifted weight away from his right ankle.  The additional pressure on the right knee resulted in tendonitis and torn meniscus.  In a later letter from this same physician, received in April 2011, he reiterated that the right ankle pain caused him to place more stress on the right knee.  He said that he had worked with Veterans for 27 years, and had seen many time that when one joint of an extremity is injured, then more stress is placed on the joint above it.  He opined this led to the Veteran's right knee disabilities.

The Board finds the evidence in regard to service connection is in equipoise, and therefore service connection is warranted.  38 C.F.R. § 3.102 (2014).

ORDER

The claim of entitlement to service connection for a right knee disability is reopened.

Service connection for tendonitis and torn meniscus of the right knee is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


